MEMORANDUM *
On October 29, 2004, we granted appellee’s unopposed motion for summary affirmance in this appeal. The Supreme Court vacated and remanded our disposition for consideration in light of its subsequent decision in United States v. Booker, 548 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Ramos-Birrueta v. United States, 543 U.S. 1183, 125 S.Ct. 1427, 161 L.Ed.2d 185 (2005) (table).
We affirmed in our prior disposition the enhancement of appellant’s sentence based on a conviction that was neither pled nor proved to a jury, relying on United States v. Quintana-Quintana, 383 F.3d 1052 (9th Cir.2004), cert. denied, 543 U.S. 1130, 125 S.Ct. 1100, 160 L.Ed.2d 1085 (2005) (holding that Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531,159 L.Ed.2d 403 (2004) did not overrule Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998)), United States v. Arellano-Rivera, 244 F.3d 1119, 1127 (9th Cir.2001) (on de novo review, holding that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) , did not overrule Almendarez-Torres), and United States v. Pacheco-Zepeda, 234 F.3d 411, 414-15 (9th Cir.) (same, reviewing for plain error), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) .
We have recently reaffirmed this line of cases in light of the Supreme Court’s subsequent decision in Booker. See United States v. Brown, 417 F.3d 1077, 1078-79 (9th Cir.2005). Consequently, we again grant appellee’s motion for summary affirmance of the judgment in this appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.